DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1 and 5 are pending.
Claims 2-4 and 6-8 are cancelled.
Claim(s) 1 and 5 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 09/28/2022.
Claims 1 and 5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1 and 5 have overcome some of the 35 USC § 112(a) rejections of claims 1 and 5 as set forth in the previous office action. Some of the 35 USC § 112(a) rejections of claims 1 and 5 as set forth in the previous office action are maintained in the current office action. Further, upon further consideration of the amended claims, new grounds of 35 USC § 112(a) and 112(b) rejections have been introduced in the current office action.




















Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1:
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“a signal measurement module” in claim 1.
“a signal judgment module” in claim 1.
“an acceleration optimization module” in claim 1.

The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below, in claim 1 -
the generic placeholder “a signal measurement module” is modified by the functional language “configured to capture a plurality of signals”.
the generic placeholder “a signal judgment module” is modified by the functional language “configured to evaluate the plurality of signals”.
the generic placeholder “an acceleration optimization module” is modified by the functional language “configured to evaluate a judgment of the signal judgment module”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a signal measurement module” being interpreted to cover the corresponding structure described in the specification paragraph 21: “The signal measurement module 20, connected with the machine tool 10, is configured to capture a current value of the servo motor 16 and signals related to the working platform 50, such as position signals, velocity signals, acceleration signals and vibration signals. Hence, the signal measurement module 20 may include a galvanometer, an accelerometer, an optical ruler and the like equipment. The signal judgment module 30 is configured to receive the aforesaid signals, and further thereby to determine machine structure vibrations and actual motor currents of the machine tool 10.”
“a signal judgment module” being interpreted to cover the corresponding structure described in the specification paragraph 20: “FIG.1 is a schematic block view of an embodiment of the system for acceleration adjustment of machine tool at rapid traverse in accordance with this disclosure. As shown, the system for acceleration adjustment of machine tool at rapid traverse 100 mainly includes a signal judgment module 30, an acceleration optimization module 40, and an optional signal measurement module 20. The system 100 is connected with the machine tool 10. Each of the signal judgment module 30 and the acceleration optimization module 40 can be a computer capable of calculation, storage and input/output functions.”
“an acceleration optimization module” being interpreted to cover the corresponding structure described in the specification paragraph 20: “FIG.1 is a schematic block view of an embodiment of the system for acceleration adjustment of machine tool at rapid traverse in accordance with this disclosure. As shown, the system for acceleration adjustment of machine tool at rapid traverse 100 mainly includes a signal judgment module 30, an acceleration optimization module 40, and an optional signal measurement module 20. The system 100 is connected with the machine tool 10. Each of the signal judgment module 30 and the acceleration optimization module 40 can be a computer capable of calculation, storage and input/output functions.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).















Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites the limitations:
“wherein the signal judgment module is further configured to determine whether an actual maximum amplitude of the machine vibration signals to a target amplitude,”
The limitation describes “actual maximum amplitude of the machine vibration signals” is compared to a target amplitude to determine whether or not they are equal (note: please see the construed interpretation as described in the 112(b) rejection section below).
However, specification doesn’t describe that the compared “actual maximum amplitude” is the amplitude of “machine vibration signals.” 
Specification describes that the amplitude is the amplitude of position error (Err) that is related to vibration signals. According to the specification, “amplitude of position error (Err)” and “amplitude of vibration signals” are two different components and are not the same. Specification describes, “the signal of the position error can be deduced from the variation of amplitude with respect to the time” such that they are related; however, doesn’t describe that amplitude of position error (Err) = amplitude of vibration signals.
See specification ¶23: “The position error (Err) is related to the machine vibration signal of the machine tool 10.”
See specification ¶28: “the machine vibration signal or the position error can affect the working platform 50 or even the machine tool 10, in which the vibration signal can be obtained from a linear optical ruler, a motor encoder, a tool tip position or an accelerometer. The signal measurement module 20 can capture the signal of the position error (Err) while the working platform 50 is moved from the first specific position 52 to the second specific position 54, in which the signal of the position error can be deduced from the variation of amplitude with respect to the time.”
However, nowhere in the specification, it describes that “actual amplitude” is the “direct” actual amplitude of the vibration signals where the vibration signals are machine vibration signals or any vibration signals. Further, nowhere in the specification, it describes “actual maximum amplitude” is the maximum actual amplitude of any “vibration signals” or “the machine vibration signals.
One of the ordinary skilled in the art, from the description in the specification, will not understand that actual maximum amplitude” is the maximum actual amplitude of any “vibration signals” or “the machine vibration signals.
“wherein the actual maximum amplitude of the machine vibration signals and the target amplitude are derived from variation of a position error with respect to time caused by the motor vibration;”
Specification doesn’t describe the following:
“the actual maximum amplitude” is the maximum actual amplitude of “the machine vibration signals” (i.e.; please see as described above),
“the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration,” and
“the target amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration”
Specification ¶28 describes that position error is deduced from variation of amplitude with respect to the time. That is different/opposite than deducing “actual maximum amplitude” and “target amplitude” from variation of a position error with respect to time caused by the motor vibration. Further “the actual maximum amplitude” is an amplitude that is at maximum, which is very specific (i.e.; maximum only) and specification doesn’t describe “the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration.” Further, according to the specification ¶28, “the target amplitude” is an amplitude that can be set by the user; however it’s not clear why this “target amplitude” needs to be derived from the time varying position error and how this “target amplitude” depends and potentially varies (i.e.; if deduced, then it means it may also vary as the time varying position error changes) based on the “variation of a position error with respect to time caused by the motor vibration.” In ¶28, specification describes, “maximum position error (Err) is about 0.02” which is the maximum of “maximum position error (Err),” and ¶28 describes that “the position error (Err) is related to the machine vibration signal.” However, “maximum position error (Err)” having a relation with the machine vibration signal doesn’t precisely describe that maximum position error (Err) = the actual maximum amplitude of the machine vibration signals, such that according to the description of the specification, it doesn’t have any description that properly defines “the actual maximum amplitude of the machine vibration signals.”
See specification ¶14: “FIG. 6 shows schematically variations of feed rate and corresponding position errors in accordance with this disclosure;”
Fig. 6: Figure 6 shows the variation of feed rate and position error Err with respect to time. However, figure 6 doesn’t show anything related to “the actual maximum amplitude” where the amplitude is the maximum amplitude of the machine vibration signals. There is no machine vibration signals shown and it isn’t properly described in the specification how “the machine vibration signal” is interpreted or showed in the figure alongside the feed rate and position error Err signals.
See ¶28: “The signal measurement module 20 can capture the signal of the position error (Err) while the working platform 50 is moved from the first specific position 52 to the second specific position 54, in which the signal of the position error can be deduced from the variation of amplitude with respect to the time. In FIG. 6, it is shown that, at the moment the feed rate (V) of the working platform 50 changes due to deceleration or a sudden stop, the maximum position error (Err) would occur, and then the oscillation amplitude will be gradually died down and convergent. For example, at the block spot in FIG. 6, the maximum position error (Err) is about 0.02 mm, and this amplitude is gradually died down and convergent. The signal judgment module 30 is configured to determine whether or not, after the working platform 50 is stopped, the position error or oscillation amplitude of the working platform 50 of the machine tool 10 is equal to the target amplitude preset by the user, or falls within a target region. According to this disclosure, any of the target amplitude and the convergence time can be set by the user.”
See ¶28: “According to this disclosure, any of the target amplitude and the convergence time can be set by the user.”
See ¶23: “The position error (Err) is related to the machine vibration signal of the machine tool 10.”
One of the ordinary skilled in the art, from the description in the specification, will not understand the following:
“the actual maximum amplitude” is the maximum actual amplitude of “the machine vibration signals” (i.e.; please see as described above),
“the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration,” and
“the target amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration”
	Appropriate correction is required.
Claim 5:
	Claim 5 recites the limitations:
“applying the signal judgment module to determine whether an actual maximum amplitude of the machine vibration signals is equal to a target amplitude,”
The limitation describes “actual maximum amplitude of the machine vibration signals” is compared to a target amplitude to determine whether or not they are equal.
However, specification doesn’t describe that the compared “actual maximum amplitude” is the amplitude of “machine vibration signals.” 
Specification describes that the amplitude is the amplitude of position error (Err) that is related to vibration signals. According to the specification, “amplitude of position error (Err)” and “amplitude of vibration signals” are two different components and are not the same. Specification describes, “the signal of the position error can be deduced from the variation of amplitude with respect to the time” such that they are related; however, doesn’t describe that amplitude of position error (Err) = amplitude of vibration signals.
See specification ¶23: “The position error (Err) is related to the machine vibration signal of the machine tool 10.”
See specification ¶28: “the machine vibration signal or the position error can affect the working platform 50 or even the machine tool 10, in which the vibration signal can be obtained from a linear optical ruler, a motor encoder, a tool tip position or an accelerometer. The signal measurement module 20 can capture the signal of the position error (Err) while the working platform 50 is moved from the first specific position 52 to the second specific position 54, in which the signal of the position error can be deduced from the variation of amplitude with respect to the time.”
However, nowhere in the specification, it describes that “actual amplitude” is the “direct” actual amplitude of the vibration signals where the vibration signals are machine vibration signals or any vibration signals. Further, nowhere in the specification, it describes “actual maximum amplitude” is the maximum actual amplitude of any “vibration signals” or “the machine vibration signals.
One of the ordinary skilled in the art, from the description in the specification, will not understand that actual maximum amplitude” is the maximum actual amplitude of any “vibration signals” or “the machine vibration signals.
“wherein the actual maximum amplitude and the target amplitude are derived from variation of position error with respect to time caused by the motor vibration;”
Specification doesn’t describe the following:
“the actual maximum amplitude” is the maximum actual amplitude of “the machine vibration signals” (i.e.; please see as described above),
“the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration,” and
“the target amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration”
Specification ¶28 describes that position error is deduced from variation of amplitude with respect to the time. That is different/opposite than deducing “actual maximum amplitude” from variation of a position error with respect to time caused by the motor vibration. Further “the actual maximum amplitude” is an amplitude that is at maximum, which is very specific (i.e.; maximum only) and specification doesn’t describe “the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration.” 
Further, according to the specification ¶28, “the target amplitude” is an amplitude that can be set by the user; however it’s not clear why this “target amplitude” needs to be derived from the time varying position error and how this “target amplitude” depends and potentially varies (i.e.; if deduced, then it means it may also vary as the time varying position error changes) based on the “variation of a position error with respect to time caused by the motor vibration.” 
In ¶28, specification describes, “maximum position error (Err) is about 0.02” which is the maximum of “maximum position error (Err),” and ¶28 describes that “the position error (Err) is related to the machine vibration signal.” However, “maximum position error (Err)” having a relation with the machine vibration signal doesn’t precisely describe that maximum position error (Err) = the actual maximum amplitude of the machine vibration signals, such that according to the description of the specification, it doesn’t have any description that properly defines “the actual maximum amplitude of the machine vibration signals.”
See specification ¶14: “FIG. 6 shows schematically variations of feed rate and corresponding position errors in accordance with this disclosure;”
Fig. 6: Figure 6 shows the variation of feed rate and position error Err with respect to time. However, figure 6 doesn’t show anything related to “the actual maximum amplitude” where the amplitude is the maximum amplitude of the machine vibration signals. There is no machine vibration signals shown and it isn’t properly described in the specification how “the machine vibration signal” is interpreted or showed in the figure alongside the feed rate and position error Err signals.
See ¶28: “The signal measurement module 20 can capture the signal of the position error (Err) while the working platform 50 is moved from the first specific position 52 to the second specific position 54, in which the signal of the position error can be deduced from the variation of amplitude with respect to the time. In FIG. 6, it is shown that, at the moment the feed rate (V) of the working platform 50 changes due to deceleration or a sudden stop, the maximum position error (Err) would occur, and then the oscillation amplitude will be gradually died down and convergent. For example, at the block spot in FIG. 6, the maximum position error (Err) is about 0.02 mm, and this amplitude is gradually died down and convergent. The signal judgment module 30 is configured to determine whether or not, after the working platform 50 is stopped, the position error or oscillation amplitude of the working platform 50 of the machine tool 10 is equal to the target amplitude preset by the user, or falls within a target region. According to this disclosure, any of the target amplitude and the convergence time can be set by the user.”
See ¶28: “According to this disclosure, any of the target amplitude and the convergence time can be set by the user.”
See ¶23: “The position error (Err) is related to the machine vibration signal of the machine tool 10.”
One of the ordinary skilled in the art, from the description in the specification, will not understand the following:
“the actual maximum amplitude” is the maximum actual amplitude of “the machine vibration signals” (i.e.; please see as described above),
“the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration,” and
“the target amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration”
“applying the acceleration optimization module to adjust the curve smoothing time until the actual maximum amplitude is equal to the target amplitude;” “wherein the acceleration optimization module elongates the curve smoothing time when the actual maximum amplitude is larger than the target amplitude;” “wherein; the acceleration optimization module reduces the curve smoothing time when the actual maximum amplitude is smaller than the target amplitude,”
The limitations describe, adjusting the curve smoothing time such that elongating or reducing until the actual maximum amplitude is equal to the target amplitude.
However applicant’s specification doesn’t describe adjustment of any (e.g.; current, future, and past) curve smoothing time. Specification only describes, adjustment of curve smoothing time of a next stage only (e.g.; future/next stage only). Specification describes two different curve smoothing time, one is the curve smoothing time at the initial or current stage denoted as Ts1 and the other is the curve smoothing time at the next stage denoted as Ts2. According to claim limitation, adjustment to the “curve smoothing time” can mean adjustment to any of the Ts1 or Ts2. However, specification only have support for adjustment of Ts2 only.
See Ts2 is the curve smoothing time at the next stage as described in ¶29-¶30.
See ¶29: “Ts2 = Ts1 x Amp max Amp goal ( 2 )”
See ¶30: “In equation (2), Ts1 is the curve smoothing time at the initial or current stage, Ts2 is the curve smoothing time at the next stage, Ampmax is the actual maximum amplitude of the machine, and Ampgoal is the target amplitude of the machine. When the actual maximum amplitude (Ampmax) of the machine is measured to be equal to the target amplitude (Ampgoal) of the machine, then the curve smoothing time (Ts2) of the next stage is the optimal curve smoothing time (Ts). In addition, when the actual maximum amplitude (Ampgoal) of the machine is measured to be larger than the target amplitude (Amp of the machine, then the curve smoothing time (Ts2) of the next stage needs to be elongated. Thereupon, the actual maximum amplitude (Ampmax) of the machine can be reduced. On the other hand, when the actual maximum amplitude (Ampmax) of the machine is measured to be shorter than the target amplitude (Ampgoal) of the machine, then the curve smoothing time (Ts2) of the next stage needs to be reduced till the target amplitude (Ampgoal) is reached. Then, the acceleration optimization module 40 can complete the adjustment of the curve smoothing time (Ts). Except for equation (2), in this disclosure, the adjustment of the curve smoothing time (Ts2) in the next stage can be also adjusted by adding or subtracting a difference ΔA, and this difference ΔA is not limited to any specific constant.”
One of the ordinary skilled in the art, from the description in the specification, will not understand that adjustment is performed to both of the “curve smoothing times” Ts1 or Ts2. One of the ordinary skilled in the art, from the description in the specification, will understand that that adjustment is performed to “curve smoothing time” Ts2 that is the curve smoothing time of the next stage.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
-Unclear limitations and insufficient antecedent basis:
Claim 1:
	Claim 1 recites in the following limitations:
“wherein, when the actual maximum current value of the servo motor is less than a specification value of the servo motor, the acceleration optimization module modifies and updates the traverse acceleration, without modifying a curve smoothing time;”
There is insufficient antecedent basis for the limitation “a specification” in the claim.
For the examination purpose the above described limitation is construed as, “wherein, when the actual maximum current value of the servo motor is less than [[a]] the specification value of the servo motor, the acceleration optimization module modifies and updates the traverse acceleration, without modifying a curve smoothing time;”
 “wherein the signal judgment module is further configured to determine whether an actual maximum amplitude of the machine vibration signals to a target amplitude,”
The claim limitation includes an error and the sentence doesn’t have a complete meaning because it’s unclear if system determines “whether” “an actual maximum amplitude” is equal to, or less than, or greater than “a target.” Applicant’s specification ¶33 describes, “the signal judgment module 30 evaluates the measured signals to judge whether or not the actual maximum amplitude of the machining platform 50 of the machine tool 10 is equal to the target amplitude,” such that the system evaluates whether the actual maximum amplitude is equal to the target amplitude
There is insufficient antecedent basis for the limitation “the machine vibration signals” in the claim.
For the examination purpose the above described limitation is construed as, “wherein the signal judgment module is further configured to determine whether an actual maximum amplitude of the machine vibration signals is equal to a target amplitude,”
“wherein the signal judgment module is further configured to determine whether an actual maximum amplitude of the machine vibration signals to a target amplitude,”
It’s not clear how the “actual maximum amplitude” is related to “the machine vibration signals.” The specification doesn’t state that “actual maximum amplitude” is the direct maximum amplitude of any vibration signals of the machine. Applicant’s specification ¶30 describes “actual maximum amplitude” that is the maximum actual amplitude of the machine. However, specification doesn’t provide any details of any “amplitude” of any vibration signals. Specification describes that the amplitude is the amplitude of position error (Err) that is related to vibration signals. According to the specification, “amplitude of position error (Err)” and “amplitude of vibration signals” are two different components and are not the same. Specification describes, “the signal of the position error can be deduced from the variation of amplitude with respect to the time” such that they are related; however, doesn’t describe that amplitude of position error (Err) = amplitude of vibration signals.
For the examination purpose, it cannot be determined if “the maximum actual amplitude” is actually the maximum amplitude of machine vibration signals.
“wherein the actual maximum amplitude of the machine vibration signals and the target amplitude are derived from variation of a position error with respect to time caused by the motor vibration;”
There is insufficient antecedent basis for the limitation “the motor vibration” in the claim. For the examination purpose, this limitation is construed as “vibration of the motor ”
It’s not clear how “the actual maximum amplitude”  and “the target amplitude” are derived from “variation of a position error with respect to time caused by the motor vibration.” Specification ¶28 describes that position error is deduced from variation of amplitude with respect to the time. That is different/opposite than deducing “actual maximum amplitude” and “target amplitude” from variation of a position error with respect to time caused by the motor vibration. Further “the actual maximum amplitude” is an amplitude that is at maximum, which is very specific (i.e.; maximum only) and specification doesn’t describe “the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration.” Further, according to the specification ¶28, “the target amplitude” is an amplitude that can be set by the user; however it’s not clear why this “target amplitude” needs to be derived from the time varying position error and how this “target amplitude” depends and potentially varies (i.e.; if deduced, then it means it may also vary as the time varying position error changes) based on the “variation of a position error with respect to time caused by the motor vibration.” In ¶28, specification describes, “maximum position error (Err) is about 0.02” which is the maximum of “maximum position error (Err),” and ¶28 describes that “the position error (Err) is related to the machine vibration signal.” However, “maximum position error (Err)” having a relation with the machine vibration signal doesn’t precisely describe that maximum position error (Err) = the actual maximum amplitude of the machine vibration signals, such that according to the description of the specification, it doesn’t have any description that properly defines “the actual maximum amplitude of the machine vibration signals.”
For the examination purpose, the meaning of the above described limitation cannot be determined.
“wherein, when the actual maximum amplitude is larger than the target amplitude, the acceleration optimization module elongates the curve smoothing time of the next stage;”
There is insufficient antecedent basis for the limitation “the next stage” in the claim.
For the examination purpose, the above described limitation is construed as, “wherein, when the actual maximum amplitude is larger than the target amplitude, the acceleration optimization module elongates the curve smoothing time of next stage;”
	Appropriate correction is required.

Claim 5:
	Claim 5 recites in the following limitations:
“applying the signal judgment module to determine whether an actual maximum amplitude of the machine vibration signals is equal to a target amplitude,”
There is insufficient antecedent basis for the limitation “the machine vibration signals” in the claim.
It’s not clear how the “actual maximum amplitude” is related to “the machine vibration signals.” The specification doesn’t state that “actual maximum amplitude” is the direct maximum amplitude of any vibration signals of the machine. Applicant’s specification ¶30 describes “actual maximum amplitude” that is the maximum actual amplitude of the machine. However, specification doesn’t provide any details of any “amplitude” of any vibration signals. Specification describes that the amplitude is the amplitude of position error (Err) that is related to vibration signals. According to the specification, “amplitude of position error (Err)” and “amplitude of vibration signals” are two different components and are not the same. Specification describes, “the signal of the position error can be deduced from the variation of amplitude with respect to the time” such that they are related; however, doesn’t describe that amplitude of position error (Err) = amplitude of vibration signals.
For the examination purpose, it cannot be determined if “the maximum actual amplitude” is actually the maximum amplitude of machine vibration signals.
“wherein the actual maximum amplitude and the target amplitude are derived from variation of position error with respect to time caused by the motor vibration;”
There is insufficient antecedent basis for the limitation “the motor vibration” in the claim. For the examination purpose, this limitation is construed as “vibration of the motor ”
It’s not clear how “the actual maximum amplitude”  and “the target amplitude” are derived from “variation of a position error with respect to time caused by the motor vibration.” Specification ¶28 describes that position error is deduced from variation of amplitude with respect to the time. That is different/opposite than deducing “actual maximum amplitude” and “target amplitude” from variation of a position error with respect to time caused by the motor vibration. Further “the actual maximum amplitude” is an amplitude that is at maximum, which is very specific (i.e.; maximum only) and specification doesn’t describe “the actual maximum amplitude” is derived from “variation of a position error with respect to time caused by the motor vibration.” Further, according to the specification ¶28, “the target amplitude” is an amplitude that can be set by the user; however it’s not clear why this “target amplitude” needs to be derived from the time varying position error and how this “target amplitude” depends and potentially varies (i.e.; if deduced, then it means it may also vary as the time varying position error changes) based on the “variation of a position error with respect to time caused by the motor vibration.” In ¶28, specification describes, “maximum position error (Err) is about 0.02” which is the maximum of “maximum position error (Err),” and ¶28 describes that “the position error (Err) is related to the machine vibration signal.” However, “maximum position error (Err)” having a relation with the machine vibration signal doesn’t precisely describe that maximum position error (Err) = the actual maximum amplitude of the machine vibration signals, such that according to the description of the specification, it doesn’t have any description that properly defines “the actual maximum amplitude of the machine vibration signals.”
For the examination purpose, the meaning of the above described limitation cannot be determined.
“applying the acceleration optimization module to adjust the curve smoothing time until the actual maximum amplitude is equal to the target amplitude;” “wherein the acceleration optimization module elongates the curve smoothing time when the actual maximum amplitude is larger than the target amplitude;” “wherein; the acceleration optimization module reduces the curve smoothing time when the actual maximum amplitude is smaller than the target amplitude,”
The limitations describe, adjusting the curve smoothing time such that elongating or reducing until the actual maximum amplitude is equal to the target amplitude. It’s not clear if “curve smoothing time” here is both or one of the curve smoothing time at the initial or current stage denoted as Ts1 and the curve smoothing time at the next stage denoted as Ts2 as described in applicant’s specification.
Applicant’s specification only describes, adjustment of curve smoothing time of a next stage only (e.g.; future/next stage only). Specification describes two different curve smoothing time, one is the curve smoothing time at the initial or current stage denoted as Ts1 and the other is the curve smoothing time at the next stage denoted as Ts2. According to claim limitation, adjustment to the “curve smoothing time” can mean adjustment to any of the Ts1 or Ts2. However, specification only have support for adjustment of Ts2 only.
See Ts2 is the curve smoothing time at the next stage as described in ¶29-¶30.
See ¶29: “Ts2 = Ts1 x Amp max Amp goal ( 2 )”
See ¶30: “In equation (2), Ts1 is the curve smoothing time at the initial or current stage, Ts2 is the curve smoothing time at the next stage, Ampmax is the actual maximum amplitude of the machine, and Ampgoal is the target amplitude of the machine. When the actual maximum amplitude (Ampmax) of the machine is measured to be equal to the target amplitude (Ampgoal) of the machine, then the curve smoothing time (Ts2) of the next stage is the optimal curve smoothing time (Ts). In addition, when the actual maximum amplitude (Ampgoal) of the machine is measured to be larger than the target amplitude (Amp of the machine, then the curve smoothing time (Ts2) of the next stage needs to be elongated. Thereupon, the actual maximum amplitude (Ampmax) of the machine can be reduced. On the other hand, when the actual maximum amplitude (Ampmax) of the machine is measured to be shorter than the target amplitude (Ampgoal) of the machine, then the curve smoothing time (Ts2) of the next stage needs to be reduced till the target amplitude (Ampgoal) is reached. Then, the acceleration optimization module 40 can complete the adjustment of the curve smoothing time (Ts). Except for equation (2), in this disclosure, the adjustment of the curve smoothing time (Ts2) in the next stage can be also adjusted by adding or subtracting a difference ΔA, and this difference ΔA is not limited to any specific constant.”
For the examination purpose, the above described limitations are construed as: 
“applying the acceleration optimization module to adjust the curve smoothing time of a next stage until the actual maximum amplitude is equal to the target amplitude;” 
“wherein the acceleration optimization module elongates the curve smoothing time of the next stage when the actual maximum amplitude is larger than the target amplitude;” 
“wherein; the acceleration optimization module reduces the curve smoothing time of the next stage when the actual maximum amplitude is smaller than the target amplitude,”
	Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.


















Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	Means-Plus-Function Interpretation
	The Office interpreted claims 1 and 5 under 35 U.S.C. §112(f), 6th paragraph, with regard to the phrases "a signal measurement module", "signal judgment module", and "an acceleration module". Applicant respectfully submits that means-plus-function interpretation is not expressly intended. 

	On the outset, Applicant notes that these limitations do not contain the language "a means for" or "a step for", and thus are presumed to not be treated in accordance with 35 U.S.C. § 112, 6th paragraph.

	By intentionally avoiding the phrase "a means for" in describing the limitations mentioned above by the Office, Applicant is claiming a scope that would be understood by one of ordinary skill in that art to include all structural and functional equivalents of these phrases. This may include generic electronic components capable of their described and associated operations (e.g., galvanometers, accelerometers, optical ruler, and the like), and generic computing devices specially programmed to configure them as special-purpose computing equipment (e.g., generic or specialized computing equipment as referenced in the originally filed specification, Page 4, Lines 23-30, labelled Paragraph [0022], and referenced by the Office in the Office Action, Page 7, Line 2). All electronics components capable of such described operations should be reasonably considered as equivalent the claimed functional modules, not just those expressly mentioned in the originally filed specification, as these operations may be envisioned, performed, and embodied in a number of forms known to those skilled in the art outside the expressly recited hardware of the originally filed specification. 
	Lastly, because the Applicant specifically avoided using the phrases "a means for" or "a step for", Applicant respectfully submits that any uncertainty should be resolved in favor of upholding the presumption, and respectfully requests that the Office withdraw its assertion that claims 1 and 5 should be interpreted as means-plus-function.

(Pages: 6-7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s arguments that claim 5 limitations were interpreted under 35 U.S.C. §112(f) in the last office action, the limitations of the method claim 5 weren’t interpreted under 35 U.S.C. §112(f) in the previous office action
Applicant argues that, for the limitations ("a signal measurement module", "signal judgment module", and "an acceleration module"), applicant didn’t intend to invoke 35 U.S.C. §112(f), because these limitations do not contain the language "a means for" or "a step for", and thus are presumed to not be treated in accordance with 35 U.S.C. § 112, 6th paragraph.
Examiner notes that claim 1 doesn’t contain the language “means” or “step,” however claim contains a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning). As described in the Claim Interpretation section: 
the terms used as substitutes for “means” that are generic placeholders (also called a nonce term or a non-structural term having no specific structural meaning) are
“a signal measurement module” in claim 1.
“a signal judgment module” in claim 1.
“an acceleration optimization module” in claim 1.
The claim limitations as described above uses generic placeholders for performing the claimed function such that the generic placeholders are modified by functional language as discussed below:
the generic placeholder “a signal measurement module” is modified by the functional language “configured to capture a plurality of signals”.
the generic placeholder “a signal judgment module” is modified by the functional language “configured to evaluate the plurality of signals”.
the generic placeholder “an acceleration optimization module” is modified by the functional language “configured to evaluate a judgment of the signal judgment module”.
	Since the limitations ("a signal measurement module", "signal judgment module", and "an acceleration module") of claim 1 are 1) generic placeholders for performing the claimed function, where 2) the generic placeholders are modified by functional language, 3) where the generic placeholders are not modified by sufficient structure, material, or acts for performing the claimed function; therefore, the above described limitations invoke 35 U.S.C. §112(f).
	As described in the current office action, these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f). They are being interpreted to cover the corresponding structure described in the specification as performing the claimed function. Please refer to the Claim Interpretation section.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, Claim Interpretation as set forth in the previous office action are maintained.

(b)	35 U.S.C. 112, First Paragraph
	Claims 1 (and presumably 5-6) are rejected under 35 U.S.C. §112(a)/First Paragraph, as purportedly failing to comply with the written description requirement. 
	Applicant respectfully disagrees for at least the reasons discussed below.

	In short (and in other words), the system and method of the current invention sets a fast feed acceleration for a tool in accordance with a current value and manufacturers specifications of a servo motor (without changing a given curve smoothing time), and then iteratively compares machine tool vibration (derived from variation of position error with respect to time) to a target amplitude (a predetermined variation of position error with respect to time) for actively adjusting (elongating or reducing) the curve smoothing time, resulting in both the adjusted acceleration and the adjusted curve smoothing time effecting equality of the machine tool vibration positioning error tolerance in a range of the specified positioning error tolerance range (target amplitude) (see, inter alia, FIGS. 6-9 and paragraph [0029]). The method provides that a feed rate/current value of a servo motor is maximized (without exceeding manufacturer specification) while determining an accompanying curve smoothing time, combined as a final group of an optimal traverse acceleration and an optimal curve smoothing time of the next stage. That is, the set traverse acceleration and the current curve smoothing time result in vibration and positioning error limited to a given acceptable and specified tolerance range. 
	Looking specifically at FIG. 8, the traverse acceleration is set in accordance with the servo motor specifications (step S20-S40), and the resulting curve smoothing time is then modified in accordance with the comparison of the sensed actual maximum amplitude based upon positioning error over time and the target amplitude tolerance range (again, based upon variation of positioning error over time) until the sensed actual maximum amplitude measurement and the target amplitude are equal (step S50). Confirmation of the optimal traverse acceleration and optimal smoothing time then takes place using the adjusted values (step S80). 
	Additional explanation and detail of the described operations are discussed in length in the originally filed specification, inter alia, Page 8, Line 7 through Page 9, Line 25, labelled Paragraphs [0029] and [0032]-[0035], and 
FIGS. 6-9. 
	Applicant respectfully submits that the invention as claimed and explained above, and as thoroughly detailed in the originally filed specification, would have been fully realizable by an ordinary artisan without undue experimentation, as required by 35 U.S.C. §112. 
	Therefore, for the reasons discussed above, Applicant respectfully submits that claims 1 and 5 are fully enabled as required under 35 U.S.C. §112; hence, Applicant respectfully requests the Office to withdraw the rejection over claims and 5 accordingly, and to issue favorable re-consideration.

(Pages: 9-10)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant’s amendments to claims 1 and 5 have overcome some of the 35 USC § 112(a) rejections of claims 1 and 5 as set forth in the previous office action. Some of the 35 USC § 112(a) rejections of claims 1 and 5 as set forth in the previous office action are maintained in the current office action. Further, upon further consideration of the amended claims, new grounds of 35 USC § 112(a) and 112(b) rejections have been introduced in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1 and 5 are rejected under 35 USC § 112 as described in the current office action.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20210034040A1 – Controller for machine tool, machine tool, and method for controlling machine tool:
	Determines whether chatter vibrations are occurring in the machine tool 100. Specifically, the determination circuit 30 determines whether a vibration acceleration A, which has been detected, is larger than a vibration threshold (m/s2). When the vibration acceleration A is larger than the vibration threshold, the determination circuit 30 determines that chatter vibrations are occurring in the machine tool 100 (¶39). Determination circuit 30 may add together the vibration acceleration corresponding to the vibration sensor 22 and the vibration acceleration corresponding to the vibration sensor 24, and compare the sum with a single vibration threshold (¶41).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116